Case 1:18-cv-02911-RM-NYW Document 156 Filed 04/06/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 18-cv-02911-RM-NYW

  KEVIN M. MONTGOMERY,

         Plaintiff,

  v.

  TAMMY CRANE, and
  BRANDON SPARKS,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the March 5, 2021 Recommendation of United States

  Magistrate Judge Nina Y. Wang (the “Recommendation”) (ECF No. 148) where the Magistrate

  Judge (1) denied Plaintiff’s “Amendment to Motion to Temporarily Suspend Case or

  Appointment of Counsel” (ECF No. 146) and (2) recommended to administratively close this case

  pursuant to D.C.COLO.LCivR 41.2, subject to reopening for good cause. The Recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

         The Recommendation advised the parties that specific written objections were due within

  fourteen days after being served with a copy of the Recommendation. (ECF No. 148, p. 7.)

  Plaintiff filed a motion for clarification of the Recommendation, which the Magistrate Judge

  addressed. (ECF Nos. 153, 155.) No objections to the Recommendation have to date been filed by

  any party and the time to do so has expired. (See generally Dkt.)
Case 1:18-cv-02911-RM-NYW Document 156 Filed 04/06/21 USDC Colorado Page 2 of 2




           The Court concludes that Magistrate Judge Wang’s analysis was thorough and sound, and

  that there is no clear error on the face of the record.1 See FED. R. CIV. P. 72(b) advisory

  committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

  is no clear error on the face of the record in order to accept the recommendation.”); see also

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

  district court may review a magistrate’s report under any standard it deems appropriate.”). The

  Recommendation is, therefore, accepted and adopted as an order of this Court.

           In accordance with the foregoing, the Court:

           (1) ACCEPTS and ADOPTS the Recommendation of United States Magistrate Judge

               (ECF No. 148) to administratively close this case;

           (2) DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this action pursuant to

               D.C.COLO.LCivR 41.2, subject to reopening for good cause; and

           (3) ORDERS that, on or before October 6, 2021, Plaintiff shall either MOVE TO

               REOPEN this action for good cause or SHOW CAUSE why this action should not be

               dismissed without prejudice for failure to prosecute.

           DATED this 6th day of April, 2021.

                                                                 BY THE COURT:



                                                                 ____________________________________
                                                                 RAYMOND P. MOORE
                                                                 United States District Judge




  1
   For clarification, after the case was drawn to the undersigned, Plaintiff was granted leave to amend his complaint
  where he added Defendants Romero and Boykins as parties. (ECF Nos. 55, 62.) As the Recommendation stated,
  Defendants Romero and Boykins have since been dismissed.

                                                            2
